Exhibit 10.6

 

LOGO [g266036g33e70.jpg]   

Allied Nevada Gold Corp.

Deferred Phantom Unit Plan

June 17, 2009

ARTICLE ONE

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions: For the purposes of the Deferred Phantom Unit Plan,
unless such word or term is otherwise defined herein or the context in which
such word or term is used herein otherwise requires, the following words and
terms with the initial letter or letters thereof capitalized shall have the
following meanings:

 

  (a) “Beneficiary” means an individual who, on the date of a Participant’s
death, is the person who has been designated in accordance with the Deferred
Phantom Unit Plan and the laws applying to the Deferred Phantom Unit Plan to
receive the value of the Deferred Phantom Units standing to the credit of the
Participant on the date of death, or where no such individual has been validly
designated by the Participant, or where the individual does not survive the
Participant, the Participant’s legal representative;

 

  (b) “Board” means the board of directors of the Corporation;

 

  (c) “Committee” means the Board or if the Directors so determine in accordance
with Section 2.03 of the Deferred Phantom Unit Plan, the committee of the
Directors authorized to administer the Deferred Phantom Unit Plan which may
include any compensation committee of the Board;

 

  (d) “Common Shares” means the common shares of the Corporation;

 

  (e) “Corporation” means Allied Nevada Gold Corp., a corporation incorporated
under the General Corporation Law of the State of Delaware;

 

  (f) “Deferred Phantom Unit” means the right to receive a DPU Payment evidenced
by way of book-keeping entry in the books of the Corporation and administrated
pursuant to this Deferred Phantom Unit Plan, the value of which, on a particular
date, shall be equal to the Market Value at that date;

 

  (g) “Deferred Phantom Unit Plan” means the deferred phantom unit plan
described in Article Three hereof;

 

  (h) “Designated Affiliate” means an affiliate, as such term is defined in the
Securities Act (Ontario) of the Corporation designated by the Committee for
purposes of the Deferred Phantom Unit Plan from time to time;

 

  (i) “Director” means a member of the Board from time to time;

 

  (j) “DPU Grant Letter” has the meaning ascribed thereto in Section 3.03;

 

  (k) “DPU Issue Date” means the last day of each Quarter or such other date
recommended by the Committee and confirmed by the Board from time to time;

 

  (l) “DPU Payment” means a cash payment by the Corporation to a Participant
equal to the Market Value of a Common Share on the Separation Date;

 

  (m) “Eligible Director” means a person who is a Director or a member of the
board of directors of any Designated Affiliate and who, at the relevant time, is
not otherwise an employee or a consultant of the Corporation or of a Designated
Affiliate, and such person shall continue to be an Eligible Director for so long
as such person continues to be a member of such boards of directors and is not
otherwise an employee or a consultant of the Corporation or of a Designated
Affiliate;

 

  (n) “Market Value” means the closing price of the Common Shares on the NYSE
Amex on the day immediately prior to the date as of which Market Value is
determined. If the Common Shares are not trading on the NYSE Amex, then the
Market Value shall be determined based on the trading price on the Toronto Stock
Exchange or if the Common Shares are not listed on the Toronto Stock Exchange,
on such stock exchange or over-the-counter market on which the Common Shares are
listed and posted for trading as may be selected for such purpose by the
Committee. In the event that the Common Shares are not listed and posted for
trading on any stock exchange or over-the-counter market, the Market Value shall
be the fair market value of such Common Shares as determined by the Committee in
its sole discretion;



--------------------------------------------------------------------------------

  (o) “NYSE Amex” means the NYSE Amex Equities;

 

  (p) “Participant” for the Deferred Phantom Unit Plan means each Eligible
Director to whom Deferred Phantom Units are issued;

 

  (q) “Quarter” means: a fiscal quarter of the Corporation, which, until changed
by the Corporation, shall be the three-month period ending March 31, June 30,
September 30 or December 31 in any calendar year;

 

  (r) “Separation Date” in respect of a Participant means the date on which all
of the following applicable conditions are satisfied: (1) the Participant is not
a member of the Board or of a Designated Affiliate; (2) the Participant is not
an officer or employee of the Company or any Designated Affiliate and (3) the
Participant, if the Participant’s benefit under this Plan is subject to U.S.
federal income tax but not subject to Canadian federal income tax, is not a
consultant of the Company or any Designated Affiliate;

 

  (s) “U.S. Eligible Director” means an Eligible Director whose benefit under
this Plan is subject to U.S. federal income tax; and

 

  (t) “year” means a calendar year unless otherwise specified.

Section 1.02 Headings: The headings of all articles, Sections, and paragraphs in
the Deferred Phantom Unit Plan are inserted for convenience of reference only
and shall not affect the construction or interpretation of this Deferred Phantom
Unit Plan.

Section 1.03 Context, Construction: Whenever the singular or masculine are used
in the Deferred Phantom Unit Plan, the same shall be construed as being the
plural or feminine or neuter or vice versa where the context so requires.

Section 1.04 References to this Deferred Phantom Unit Plan: The words “hereto”,
“herein”, “hereby”, “hereunder”, “hereof” and similar expressions mean or refer
to this Deferred Phantom Unit Plan as a whole and not to any particular article,
Section, paragraph or other part hereof.

Section 1.05 Funds: Unless otherwise specifically provided, all references to
dollar amounts in this Deferred Phantom Unit Plan are references to lawful money
of the United States of America.

ARTICLE TWO

PURPOSE AND ADMINISTRATION OF THE DEFERRED SHARE PLAN

Section 2.01 Purpose of the Deferred Phantom Unit Plan: The purpose of this
Deferred Phantom Unit Plan is to strengthen the alignment of interests between
the Eligible Directors and the shareholders of the Corporation by linking
portion of annual director compensation to the future value of the Common
Shares. In addition, the Deferred Phantom Unit Plan has been adopted for the
purpose of advancing the interests of the Corporation through the motivation,
attraction and retention of directors of the Corporation and the Designated
Affiliates of the Corporation, it being generally recognized that deferred
phantom unit plans aid in attracting, retaining and encouraging director
commitment and performance due to the opportunity offered to them to receive
compensation in line with the value of the Common Shares.

Section 2.02 Administration of the Deferred Phantom Unit Plan: The Deferred
Phantom Unit Plan shall be administered by the Committee and the Committee shall
have full discretionary authority to administer the Deferred Phantom Unit Plan
including the authority to interpret and construe any provision of the Deferred
Phantom Unit Plan and to adopt, amend and rescind such rules and regulations for
administering the Deferred Phantom Unit Plan as the Committee may deem necessary
in order to comply with the requirements of the Deferred Phantom Unit Plan. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and conclusive and shall be binding on the
Participants and the Corporation. The appropriate officers of the Corporation
are hereby authorized and empowered to do all things and execute and deliver all
instruments, undertakings and applications and writings as they, in their
absolute discretion, consider necessary for the implementation of the Deferred
Phantom Unit Plan and of the rules and regulations established for administering
the Deferred Phantom Unit Plan. All costs incurred in connection with the
Deferred Phantom Unit Plan shall be for the account of the Corporation.

Section 2.03 Delegation to Committee: All of the powers exercisable hereunder by
the Directors may, to the extent permitted by applicable law and as determined
by resolution of the Directors, be exercised by the Committee.

Section 2.04 Record Keeping: The Corporation shall maintain a register in which
shall be recorded:

 

  (a) the name and address of each Participant in the Deferred Phantom Unit
Plan;

 

  (b) the number of Deferred Phantom Units granted to each Participant under the
Deferred Phantom Unit Plan; and

 

- 2 -



--------------------------------------------------------------------------------

  (c) the date on which Deferred Phantom Units were granted.

ARTICLE THREE

DEFERRED PHANTOM UNIT PLAN

Section 3.01 Deferred Phantom Unit Plan: A Deferred Phantom Unit Plan is hereby
established for Eligible Directors.

Section 3.02 Issuance of Deferred Phantom Units: Subject to the terms of this
Deferred Phantom Unit Plan, the Committee shall determine, which may be annually
or otherwise, the number of Deferred Phantom Units to be issued to each Eligible
Director on each DPU Issue Date. The Committee may also make additional
determinations from time to time with respect to the number of Deferred Phantom
Units to be issued to new Eligible Directors appointed from time to time.
Provided an Eligible Director is still an Eligible Director at such time, on
each DPU Issue Date, the number of Deferred Phantom Units so determined by the
Committee shall be issued by the Corporation to such Eligible Director without
any further action being required by the Committee or such Eligible Director.

Notwithstanding any of the foregoing, the Committee shall have the authority to
make any special grant of Deferred Phantom Units to Eligible Directors at any
time as the Committee will deem appropriate.

Section 3.03 Deferred Phantom Unit Letter: Each grant of Deferred Phantom Units
under the Deferred Phantom Unit Plan shall be evidenced by a letter of the
Corporation (“DPU Grant Letter”). Such Deferred Phantom Units shall be subject
to all applicable terms and conditions of the Deferred Phantom Unit Plan and may
be subject to any other terms and conditions which are not inconsistent with the
Deferred Phantom Unit Plan and which the Committee deems appropriate for
inclusion in a DPU Grant Letter. The provisions of the various DPU Grant Letters
entered into under the Deferred Phantom Unit Plan need not be identical, and may
vary from Quarter to Quarter and from Participant to Participant.

Section 3.04 Redemption: Each outstanding Deferred Phantom Unit held by a
Participant who ceases to be an Eligible Director shall be redeemed by the
Corporation on the relevant Separation Date for a DPU Payment, less applicable
statutory source deductions, to be made to the Participant on such date as the
Corporation determines not later than 60 days after the Separation Date without
any further action on the part of the holder of the Deferred Phantom Unit in
accordance with this Article Three. Notwithstanding the foregoing, if a U.S.
Eligible Director is a “specified employee” as that term is defined under
section 409A of the U.S. Internal Revenue Code (generally, one of the top 50
highest paid officers of the Corporation, a subsidiary or any affiliate
thereof), the redemption event shall not occur until the first day of the
seventh month following the Director’s Separation Date if necessary to comply
with section 409A.

Section 3.05 Dividends: In the event that a dividend (other than stock dividend)
is declared and paid by the Corporation on Common Shares, a Participant will be
credited with additional Deferred Phantom Units. The number of such additional
Deferred Phantom Units will be calculated by dividing the total amount of the
dividends that would have been paid to the Participant if the Deferred Phantom
Units in the Participant’s account on the dividend record date had been
outstanding Common Shares (and the Participant held no other Common Shares), by
the Market Value of a Common Share on the date on which the dividends were paid
on the Common Shares.

Section 3.06 Term of the Deferred Phantom Unit Plan: The Deferred Phantom Unit
Plan, as set forth herein, shall be deemed to become effective as of June 17,
2009. The Deferred Phantom Unit Plan shall remain in effect until it is
terminated by the Board. Upon termination of the Plan, the Corporation shall
redeem all remaining Deferred Phantom Units under Section 3.03 above, as at the
applicable Separation Date for each of the remaining Participants.

ARTICLE FOUR

WITHHOLDING TAXES

Section 4.01 Withholding Taxes: The Corporation or any Designated Affiliate of
the Corporation may take such steps as are considered necessary or appropriate
for the withholding of any taxes or other amounts which the Corporation or any
Designated Affiliate of the Corporation is required by any law or regulation of
any governmental authority whatsoever to withhold.

ARTICLE FIVE

GENERAL

Section 5.01 Amendment of Deferred Phantom Unit Plan: The Committee may from
time to time in the absolute discretion of the Committee amend, modify and
change the provisions of the Deferred Phantom Unit Plan, provided that any
amendment, modification or change to the provisions of the Deferred Phantom Unit
Plan which would:

 

  (a) materially increase the benefits under the Deferred Phantom Unit Plan;

 

- 3 -



--------------------------------------------------------------------------------

  (b) materially modify the requirements as to eligibility for participation in
the Deferred Phantom Unit Plan; or

 

  (c) terminate the Deferred Phantom Unit Plan.

shall only be effective upon such amendment, modification or change being
approved by the Board, and, if required, by the TSX and any other regulatory
authorities having jurisdiction over the Corporation and provided any such
amendment shall be effective only if the Deferred Phantom Unit Plan will
continue to meet the requirements of paragraph 6801(d) of the regulations to the
Income Tax Act (Canada) or any successor to such provision.

Section 5.02 Non-Assignable: Except as otherwise may be expressly provided for
under this Deferred Phantom Unit Plan or pursuant to a will or by the laws of
descent and distribution, no Deferred Phantom Unit and no other right or
interest of a Participant is assignable or transferable, and any such assignment
or transfer in violation of this Deferred Phantom Unit Plan shall be null and
void.

Section 5.03 Rights as a Shareholder and Director: No holder of any Deferred
Phantom Units shall have any rights as a shareholder of the Corporation at any
time. Nothing in the Plan shall confer on any Eligible Director the right to
continue as a Director of the Corporation or as a director of any Designated
Affiliate or interfere with right to remove such director.

Section 5.04 Adjustment in Number of Payments Subject to the Deferred Phantom
Unit Plan: In the event there is any change in the Common Shares, whether by
reason of a stock dividend, stock split, reverse stock split, consolidation,
subdivision, reclassification or otherwise, an appropriate proportionate
adjustment shall be made by the Committee with respect to the number of Deferred
Phantom Units then outstanding under the Deferred Phantom Unit Plan as the
Committee, in its sole discretion, may determine to prevent dilution or
enlargement of rights.

All such adjustments, as determined by the Committee, shall be conclusive, final
and binding for all purposes of the Deferred Phantom Unit Plan.

Section 5.05 No Representation or Warranty: The Corporation makes no
representation or warranty as to the future value of any rights under Deferred
Phantom Units issued in accordance with the provisions of the Deferred Phantom
Unit Plan. No amount will be paid to, or in respect of, an Eligible Director
under this Deferred Phantom Unit Plan or pursuant to any other arrangement, and
no additional Deferred Phantom Units will be granted to such Eligible Director
to compensate for a downward fluctuation in the price of the Common Shares, nor
will any other form of benefit be conferred upon, or in respect of, an Eligible
Director for such purpose.

Section 5.06 Compliance with Applicable Law: If any provision of the Deferred
Phantom Unit Plan or any Deferred Phantom Unit contravenes any law or any order,
policy, by-law or regulation of any regulatory body having jurisdiction, then
such provision shall be deemed to be amended to the extent necessary to bring
such provision into compliance therewith.

Section 5.07 Interpretation: This Deferred Phantom Unit Plan shall be governed
by and construed in accordance with the laws of the Province of Ontario.

Section 5.08 Unfunded Benefit: All DPU Payments to be made constitute unfunded
obligations of the Corporation payable solely from its general assets and
subject to the claims of its creditors. The Corporation has not established any
trust or separate fund to provide for the payment of benefits hereunder.

Section 5.09 Beneficiary Designations: Subject to applicable law, a Participant
may designate in writing a person who is a dependent or relation as a
Beneficiary to receive any amount payable under the Deferred Phantom Unit Plan
on the death of such Participant, and may change such designation from time to
time. Such designation shall be in such form and executed and filed in such
manner as the Committee may from time to time determine. If no Beneficiary is
designated, the Participant’s legal representative will receive any amount
payable under the Deferred Phantom Unit Plan.

 

- 4 -